Citation Nr: 1336315	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for pneumoconiosis with pleural thickening, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1971 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and pneumoconiosis.

In December 2010, the Board determined that the Veteran had initiated timely appeals of those denials on the merits, and remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for appropriate action.  The RO has fulfilled all instructions contained in that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the processing of the Board's remand directives, the RO issued a rating decision granting service connection for right ear hearing loss; the denial of service connection for left ear hearing loss was continued, as was the denial with regard to pneumoconiosis.  The Veteran has expressed his desire to continue his appeals with regard to the outstanding denials.

The Veteran testified at a February 2010 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is of record.  The Board notes that this hearing focused on the question of the timeliness of the appeals, and did not address the merits of the underlying claim.  However, the Veteran has not requested a new hearing following the positive December 2010 decision and remand.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Currently diagnosed left ear hearing loss disability at least as likely as not had its onset during active duty.

2.  No valid diagnosis of pneumoconiosis or other chronic lung disability has been entered at any time during the appellate period.


CONCLUSIONS OF LAW

1.  The criteria for service connection of left ear hearing loss disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of pneumoconiosis with pleural thickening are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2003, October 2003, November 2003, August 2006, and December 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2006 and December 2010 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in August 2011.  The examiners conducted thorough reviews of the claims file and made all necessary clinical findings and performed required testing.  They then offered the requested medical opinions and provided rationales for such  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


	Left Ear Hearing Loss Disability

For VA purposes, a hearing loss disability exists when the puretone threshold at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records (STRs) reveal that at examination for entry onto active duty in May 1970, the Veteran's hearing was within normal limits.  An audiometry showed that puretone thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

During service, the Veteran was exposed to excessive noise; while his military occupational specialty (MOS) was as a mail sorter, the veteran has documented that he actively participated in work crews engaged in paint stripping and similar construction activities aboard ship, using power tools.  However, STRs do not indicate any complaints or treatment related to hearing problems on active duty.  A separation examination was performed in January 1975; no audiometric testing was conducted, but a whispered voice test showed no hearing deficiencies.

Post-service records include a screening examination dated in January 1981, for employment as a worker at a Federal munitions facility.  At that time, audiometric testing showed:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
35
40
LEFT
15
10
10
15
20

The Veteran worked in a noisy environment in his civilian employment, and subsequent audiometries show progression of hearing impairment over the years.  The Veteran was eventually formally notified that a shift in his baseline hearing acuity had occurred.

A VA examination was performed in August 2011.  The examiner noted the in-service testing, and stated that the whispered voice test did not reliably detect the high frequency hearing loss typically associated with noise exposure.  He also noted the post-service employment testing.  The Veteran reported military noise exposure from pneumatic tools, as well as after service noise as an equipment operator.  He stated that hearing loss was first noticed 35 or more years prior, or in the late 1970's.  Audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
15
20
50
60
55
76
LEFT
15
15
20
35
50
96

Right ear sloping normal to moderately severe sensorineural hearing loss was diagnosed.  On the left, there was normal to moderate sloping sensorineural hearing loss.  Both ears reflect a disability for VA purposes.  The examiner commented that in the absence of in-service test results, it was difficult to establish the onset of hearing loss, as aging and post-service noise exposure would have an impact.  However, given the documented right ear hearing loss for VA purposes in 1981, the audiologist felt it was at least as likely as not that the right ear hearing loss, as well as tinnitus, were at least in part caused by the Veteran's military service.  For the left ear, because hearing was normal in 1981, a nexus was less likely than not.

On the basis of this examination and opinion, service connection for a right ear hearing loss disability and tinnitus were established, and the claim with regard to the left ear denied.

The Board finds, however, that service connection for the left ear is also warranted; the logic of the examiner requires it.  She felt that the upward shift in puretone thresholds prior to 1981 could at least as likely as not be attributed to service.  The left ear also underwent an upward shift, from 0 and 5 decibels at entry into service to 10, 15, and 20 in 1981.  While left ear hearing remained within what is considered a normal range, and the shift was less pronounced than on the right, it was still present.  Moreover, the higher thresholds at higher frequencies reflect the pattern the examiner stated was typically associated with noise exposure.

The Board also considers that it is logically inconsistent that the noise exposure in service would impact only the right ear and cause tinnitus, but not affect the left ear.  Resolving all doubt in favor of the Veteran, the Board is compelled to find that some portion of current hearing loss is related to service, and hence service connection for left ear hearing loss disability is warranted.

	Pneumoconiosis

The Veteran alleges that in the performance of his duties as part of the deck crew aboard ship in the Navy, stripping paint and removing insulation, he was exposed to asbestos fibers.  His presence aboard ship and participation in such activities is documented in service personnel records and official ship records, and so the Board finds that asbestos exposure in the Navy is shown.

The claims file also reflects such exposure as a civilian government worker following service; due to his employment at Rocky Flats, he has been enrolled in a health monitoring program for many years.  

The Veteran effectively argues that regardless of his post-service exposure, any current respiratory condition related to asbestos is at least as likely as not related to the exposure in-service.  The Board agrees.  It is virtually impossible to attribute an asbestos-related disease to a specific exposure; the benefit of the doubt rule would require resolution of the nexus question in the Veteran's favor.

Unfortunately, however, the Board does not reach the need for a determination, as the record does not reflect any competent and credible diagnosis of pneumoconiosis or any chronic respiratory disease.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has clearly stated his firm belief that a diagnosis of pneumoconiosis is warranted; he bases he opinion on communications from a private doctor in 2002 and his personal research.  The Veteran is not, it should be noted, a medical professional.  Though in January 1981, upon applying for his laborer's job, he stated his current occupation was as a nurse's assistant, there is no evidence of record that he possesses the substantial training and specialized knowledge required to render a diagnosis of a lung disorder or opine as to its etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not simply reporting observed symptoms such as wheezing or shortness of breath, Layno v. Brown, 6 Vet. App. 465 (1994), he is applying analysis and drawing conclusions, interpreting radiographic evidence and attributing symptoms.  The matter is simply too complex for a layperson.  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

This is highlighted by the competent medical evidence of record.  The private doctors the Veteran sought treatment from initially did indicate that there was pneumoconiosis and pleural thickening shown in an October 2002 CT scan.  However, further testing lead to revision of that impression; the Veteran is overweight, and the artifact seen on the study was chest wall fat.  Numerous radiographic studies have been conducted since, and none show any fibrotic disease or pneumoconiosis consistent with asbestos exposure.  This includes an April 2006 x-ray reading from a certified B-reader, one of the trained and qualified radiologists who specializes in fibrotic diseases such as pneumoconiosis.  

The Veteran has pointed to various complaints of symptoms over the years, such as pulmonary hypertension.  However, that condition, which was questionable in the opinion of the Veteran's private doctor, has been clearly attributed to gall bladder problems, not the lungs.  

It is true, as the Veteran maintains, that asbestos related diseases can have a very prolonged latency period, and his history of exposure does place him at risk of developing an asbestos-related respiratory condition.  At this time, however, the VA and private doctors have uniformly concluded that there is no current lung condition related to asbestos; a risk of a future disability cannot be service-connected.  Private doctors have recommended continued monitoring, but in light of repeatedly and overwhelmingly negative radiographic testing, and normal pulmonary functioning, as measured by PFTs, there is simply no current diagnosis of a chronic lung disease.  As stated by the August 2011 VA examiner, "the Veteran has no pulmonary lung disease that is causally related to his service or aggravated his service or to asbestos exposure."

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for pneumoconiosis with pleural thickening is not warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for pneumoconiosis with pleural thickening is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


